Exhibit 10.1

 

[g174251ksi001.jpg]

 

July 11, 2016

 

David S. Burnett

12502 Three Lakes Drive

Charlotte, NC 28277-9699

 

Dear David,

 

Interlink Electronics, Inc. is pleased to extend you this offer of employment
for the  position of Chief Financial Officer of Interlink Electronics, Inc.  The
start date of your employment shall be [TBD], 2016.  You understand that you
shall be an “at will” employee and that you have not been offered employment for
any specified term.

 

Should you accept our offer, your starting annual base salary will be $200,000. 
Your salary, less all customary deductions, shall be paid on a bi-weekly basis.

 

1.              Your title at Interlink Electronics, Inc. will be Chief
Financial Officer.

 

2.              Your position will report to the CEO and President or its
successor or designee.

 

3.              You will be based out of Charleston, South Carolina.

 

4.              Your starting salary will be $200,000 annually.

 

5.              Reserved only for key members of the management team, you will
be a participant in a restricted stock option of 5,000 units of Interlink
Electronics, Inc. which will vest as follows:  (a) 50% of the shares vest after
4 years; and (b) the balance of the shares after 5 years.  *Subject to Board
approval.*

 

6.              You will participate in a performance stock unit plan beginning
2017 with the parameters set by the Board of Directors.

 

7.              Your annual paid time off accrual will be 15 days.

 

8.              The company will reimburse you $1,500 a month for temporary
housing expenses up to one year.

 

9.              First of the month following employment, you will be eligible
for all benefits available to employees of Interlink Electronics.  Those
benefits include:

 

a.              Medical Benefits: BlueShield of California HMO or PPO Plan
Options

b.              Dental: Guardian DHMO or PPO Options

c.               Vision: Guardian Vision using the Davis 185

d.              Life and AD& D: Sun Life Financials

e.               401(k) Savings and Retirement Plan:  Employees can pay up to
16% of their salaries as pre-tax dollars into their 401(k) retirement account.
Interlink will match these contribution 50 cents on the dollar up to a total
annual contribution of $500.00 All contributions are vested immediately.

f.                All benefits mentioned in the above will be paid 100% by
Interlink Electronics, Inc.

 

Interlink Electronics, Inc. ©

546 Flynn Road ·  Camarillo, California 93012

Phone +1(805)484-8855 · Fax +1(805)484-9457

 

--------------------------------------------------------------------------------


 

[g174251ksi002.gif]

 

Our offer to you is contingent upon execution of our Proprietary Information and
Non-  Disclosure Agreement and all other required tax and employment forms.

 

If you agree to the above terms, please sign and return this letter to the
undersigned as well as the information requested above.  By signing this offer
letter, you represent that you have no restrictions from a previous employer
that would prohibit you from accepting a position with Interlink
Electronics, Inc.  We look forward to hearing from you in the near future and
having you join us.  In the meantime, if you have any questions about this offer
or Interlink Electronics, Inc., please feel free to contact the undersigned at
your earliest convenience.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Steven N. Bronson

 

 

 

 

 

Steven N. Bronson, CEO

 

 

 

Agreed to and Accepted by

 

 

 

 

 

/s/ David S. Burnett

 

 

 

 

 

David S. Burnett

 

 

 

Revision: 1.0

© Interlink Electronics.

 

 

*** Proprietary and Confidential ***

 

 

2

--------------------------------------------------------------------------------